DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Drawings
The drawing is objected to because the figure number is missing which is needed for a clear identification of the steps taken in performing the method.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes.  

Claim Objections
Claims 5-6, 8, 11, 13 and 18-20 are objected to because of the following informalities: the claims recite the term “and/or” in connection with claim limitations. The term “and” and “or” dictate exclusive and alternative limitations, respectively, and should only be limited using one or the other. The claims have been examined using only the “and” term in which the alternatives are given proper consideration. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “means of movement trends” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 10 and 14 are directed toward a method, system and vehicle. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical Notably, there is no actual use or presentation of the motion plans, such as controlling the vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  The use of one or more computers to implement mathematical operations is a well-understood, routine and conventional activity.
Thus, since claims 1, 10 and 14 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter and rejected under 35 USC 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkens et al. (DE 10 2014 214758 A1) (Wilkens hereinafter).
Regarding claim 1, Wilkens discloses a method for determining a destination for a motor vehicle that is different from an intended location, comprising the following steps:
specifying an intended location; determining a usage rate at the intended location using a computing apparatus on the basis of data provided on the intended location ([0007], the destination can, for example, have been set directly by a driver of the vehicle in the navigation system or have been set automatically via a data connection by an appointment management system of the vehicle user … a respective piece of cost information is automatically assigned to each of the possible parking spaces);

Regarding claim 2, Wilkens discloses the method of claim 1, as stated above, wherein the data provided on the intended location are provided by one or more of one other motor vehicle and one detection apparatus at the intended location ([0004]).
Regarding claim 3, Wilkens discloses the method of claim 1, as stated above, wherein one or more of a current usage rate and a predicted usage rate at the intended location is determined when determining the usage rate at the intended location ([0021]).
Regarding claim 4, Wilkens discloses the method of claim 1, as stated above, wherein the data provided on the intended location comprise one or more of an occupancy of parking lots at the intended location, a number of people at the intended location, navigation targets of other motor vehicles that correspond to the intended location, and information about an event at the intended location ([0008]).
Regarding claim 5, Wilkens discloses the method of claim 1, as stated above, wherein a point in time of the data provided on the intended location is taken into consideration when determining the usage rate at the intended location and/or a point in time of the data provided on the possible alternative destinations is taken into consideration when determining the usage rate at the possible alternative destinations and/or an arrival time of the motor vehicle at the intended location and/or the destination is taken into consideration ([0011]).
Regarding claim 6, Wilkens discloses the method of claim 1, as stated above, wherein the usage rate at the intended location and/or at the possible alternative destinations is determined by means of movement trends, in particular of other motor vehicles, to the intended location and/or the possible alternative destinations and/or using historic data and/or using of a reaction of other motor vehicles in the event of the other motor vehicles being guided to the intended location and/or the possible alternative destinations along alternative routes ([0004]).
Regarding claim 7, Wilkens discloses the method of claim 1, as stated above, wherein the data provided on the possible alternative destinations are provided by one or more of one other motor vehicle and by at least one detection apparatus at the respective possible alternative destinations ([0004]).
Regarding claim 8, Wilkens discloses the method of claim 1, as stated above, wherein the possible alternative destinations are determined in consideration of a distance comparable to that to the intended location proceeding from a point of departure of the motor vehicle and/or in consideration of a history of destinations stored in the computing apparatus and/or are determined based on preferences and/or the possible alternative destinations located within a predefined surrounding area of the intended location are determined ([0010]).
Regarding claim 9, Wilkens discloses the method of claim 1, as stated above, wherein the possible alternative destinations are locations or places of the same category as the intended location ([0014]).
Regarding claim 10, the elements contained in claim 10 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claim 11, the elements contained in claim 11 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a system rather than a method and is rejected for the same reasons as applied above.
Regarding claims 12 and 13, Wilkens discloses the system of claim 11, as stated above, wherein the detection apparatus of the at least one other motor vehicle comprises one or more of a navigation system, a camera, and at least at least one environment sensor and wherein the detection apparatus at the intended location and at the respective destinations comprises one or more of a camera, an environment sensor, a parking lot occupancy sensor ([0015]).
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a motor vehicle rather than a method and is rejected for the same reasons as applied above.
Regarding claim 15, Wilkens discloses the method of claim 2, as stated above, wherein one or more of a current usage rate and a predicted usage rate at the intended location is determined when determining the usage rate at the intended location ([0021]).
Regarding claim 16, Wilkens discloses the method of claim 2, as stated above, wherein the data provided on the intended location comprise one or more of an occupancy of parking lots at the intended location, a number of people at the intended location, navigation targets of other motor vehicles that correspond to the intended location, and information about an event at the intended location ([0008]).
Regarding claim 17, Wilkens discloses the method of claim 3, as stated above, wherein the data provided on the intended location comprise one or more of an occupancy of parking lots at the intended location, a number of people at the intended location, navigation targets of 
Regarding claim 18, Wilkens discloses the method of claim 2, as stated above, wherein a point in time of the data provided on the intended location is taken into consideration when determining the usage rate at the intended location and/or a point in time of the data provided on the possible alternative destinations is taken into consideration when determining the usage rate at the possible alternative destinations and/or an arrival time of the motor vehicle at the intended location and/or the destination is taken into consideration ([0011]).
Regarding claim 19, Wilkens discloses the method of claim 3, as stated above, wherein a point in time of the data provided on the intended location is taken into consideration when determining the usage rate at the intended location and/or a point in time of the data provided on the possible alternative destinations is taken into consideration when determining the usage rate at the possible alternative destinations and/or an arrival time of the motor vehicle at the intended location and/or the destination is taken into consideration ([0011]).
Regarding claim 20, Wilkens discloses the method of claim 4, as stated above, wherein a point in time of the data provided on the intended location is taken into consideration when determining the usage rate at the intended location and/or a point in time of the data provided on the possible alternative destinations is taken into consideration when determining the usage rate at the possible alternative destinations and/or an arrival time of the motor vehicle at the intended location and/or the destination is taken into consideration ([0011]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.